UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

REBECCA MOREHOUSE, et al.,

Case No. 2:16-cv-789
Plaintiffs, CI-lIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

V.

STEAK N SHAKE, INC.,

Defendant.

M_B

This matter is before the Court for consideration of Dcfendant Steak N Shake, Inc.’s
(“Defendant”) Motion to Vacate the Settlement Conference and Set a Telephonic Status
Conference (ECF No. 35). Pursuant to the Court’s Standing Order, Counsel is required to appear
at all Set'tlel‘nent conferences Scheduled via an Order Setting Trial Date and Settlement
Conference. Accordingly, the Court DENIES Defendant’s Motion (ECF No. 35).

IT IS SO ORDERED.

1 o ~17 »>.o\i

DATE EDM @A. sARGUS, m
CHIE TED sTATEs DISTRICT JUDGE

 

